DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 11-12 and 14-15 had been cancelled previously.
Claims 1-10, 13 and 16-24 are pending.
Applicant's arguments in the Remarks filed on 02/26/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that Thevathasan in view of Wright, or Wright per se, does not teach the limitation of “determining that the first live content feed and the second live content feed are transmitted to the at least one processing device using the same broadcast time” (pages 10-12), Examiner respectfully disagrees.
simultaneously transmitted to a receiver of at least one set top box at substantially synchronized in time (¶ [0031]). Wright also discloses transmitting the commercial replacement channel is timed so that the commercial for replacement arrives at the set top box at approximately the same time as the television program channel is airing the commercial to be replaced (¶ [0038]). One would be appreciate that Wright teaches the television program streams and commercial replacement streams are determined to be transmitted to the at least one set top box at the same broadcast time so that the commercial for replacement arrives at substantially synchronized in time as the television program channel is airing the commercial to be replaced, meaning that Wright meets the claimed language of “determining that the first live content feed and the second live content feed are transmitted to the at least one processing device using the same broadcast time”.
For the reason given above, the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-5, 8, 10, 13, 16, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thevathasan et al (US 2010/0017820) in view of Wright et al (US 2004/0244035).
Regarding claim 1, Thevathasan discloses an electronic device comprising:
a non-transitory computer-readable storage medium storing instructions; at least one processing device in communication with the non-transitory computer-readable storage medium and configured to execute the instructions (Figures 1 and 8), the executed instructions causing the at least one processing device to perform operations comprising:
receiving, from a first live content feed, first media content comprising a first set of media content segments (¶ [0035]-[0036] and ¶ [0059] for receiving live sporting content 23);
receiving, from a second content feed, second media content comprising a second set of media content segments (¶ [0020] for receiving supplemental content 16);
receiving, from a user device in communication with the at least one processing device, scheduling information identifying a first media content segment of the first set of media content segments to be replaced with a second media content segment of the second set of media content segments (Figures 1-2, 4A-4C; ¶ [0021], ¶ [0026], ¶ [0040]-[0049] and ¶ [0065] for receiving insertion instruction and scheduling information for content replacement);
responsive to receiving the scheduling information, augmenting the received first media content by replacing the first media content segment with the second media 
Thevathasan is silent about receiving from a second live content feed, determining that the first live content feed and the second live content feed are transmitted to the at least one processing device using a same broadcast timing for replacing the first media content segment with the second media content segment when the first content feed and the second content feed are transmitted using the same broadcast timing.
Wright discloses television program streams including live sporting programs (¶ [0082]) (as “the first live content feed”) and commercial replacement streams from a live or real-time feed (¶ [0037]) (as “the second live content feed”) are simultaneously transmitted to a receiver of at least one set top box at substantially synchronized in time (¶ [0031]). Wright also discloses transmitting the commercial replacement channel is timed so that the commercial for replacement arrives at the set top box at approximately the same time as the television program channel is airing the commercial to be replaced (¶ [0038]). One would be appreciate that Wright teaches the television program streams and commercial replacement streams are determined to be transmitted to the at least one set top box at the same broadcast time so that the commercial for replacement arrives at substantially synchronized in time as the television program channel is airing 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thevathasan system with the teaching of Wright, so to provide an enhanced advertisement replacement system with capability of using other live content feeds with the same broadcast time to replace content as an alternative way of advertisement substitution.

	Regarding claim 2, Thevathasan in view of Wright discloses the electronic device as discussed in the rejection of claim 1. The combined system further discloses wherein the operations further comprise sending the first media content with the second media content segment to an output stream destination (taught by Thevathasan; ¶ [0057]; and Wright’s Figure 1).

Regarding claim 4, Thevathasan in view of Wright discloses the electronic device as discussed in the rejection of claim 1. The combined system further discloses wherein the operations further comprise receiving the first content feed and the second content feed from an ingest device (taught by Thevathasan; ¶ [0020]-[0023]; and taught by Wright; ¶ [0036]-[0037]).



Regarding claim 8, Thevathasan in view of Wright discloses the electronic device as discussed in the rejection of claim 1. The combined system further discloses wherein augmenting the first media content by replacing the first media content segment with the second media content segment comprises overlaying the first media content segment with the second media content segment (taught by Thevathasan; ¶ [0020] and ¶ [0038]).

	Regarding claim 10, all limitations of claim 10 are analyzed and rejected corresponding to the functionality of an electronic device in claim 1.

Regarding claim 13, all limitations of claim 13 are analyzed and rejected corresponding to claim 2.

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 1.



	Regarding claim 19, Thevathasan in view of Wright discloses the non-transitory computer-readable storage medium as discussed in the rejection of claim 18. The combined system further discloses 
	receiving registration information from the ingest device; creating a user account for the ingest device using the registration information (taught by Wright; ¶ [0084]-[0090]);
	creating a first channel for the first content feed; creating a second channel for the first content feed; activating the first channel; receiving the first content feed on the first channel; activating the second channel; and receiving the second content feed on the second channel (Thevathasan’s Figure 1-3).

Regarding claims 20-21, all limitations of claims 20-21 are analyzed and rejected corresponding to claim 5.

Regarding claim 24, all limitations of claim 24 are analyzed and rejected corresponding to claim 8.

Claims 3, 6, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thevathasan et al (US 2010/0017820) in view of Wright et al (US 2004/0244035) as applied to claim 2 above, and further in view of Gupta (US 2014/0025836).

Gupta discloses the output stream destination is a hypertext markup language (HTML) web domain (¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thevathasan in view of Wright system to include a hypertext markup language (HTML) output stream as taught by Gupta, so to enhance system with the ability of transmitting and receiving web content.

	Regarding claim 6, Thevathasan in view of Wright discloses the electronic device as discussed in the rejection of claim 1. The combined system further discloses the scheduling information is a Y data channel containing metadata of a start cue and an end cue for insertion of replacement commercial segments to be delivered via a live feed (taught by Wright; ¶ [0037 and ¶ [0045]-[0053]), but is silent about a hypertext transfer protocol live streaming (HLS) index file, the HLS index file comprising HLS tags.
	Gupta discloses a scheduling information is a hypertext transfer protocol live streaming (HLS) index file, the HLS index file comprising a first HLS tag before an entry in the HLS index file for the first media content segment, and a second HLS tag after the entry in the HLS index file for the first media content segment (¶ [0019] and ¶ [0047]-[0070]).


	Regarding claims 17 and 22, all limitations of claims 17 and 22 are analyzed and rejected corresponding to claims 3 and 6 respectively.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thevathasan et al (US 2010/0017820) in view of Wright et al (US 2004/0244035) as applied to claim 1 above, and further in view of Wolf et al (US 2015/0106841).
Regarding claim 7, Thevathasan in view of Wright discloses the electronic device as discussed in the rejection of claim 1. The combined system is silent about the second media content segment is a blank space in the second media content.
	Wolf discloses replacing a blank video segment containing only black frames in the second media content tagged by an end of list marker in the index file (¶ [0026]-[0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thevathasan in view of Wright system with the teaching of Wolf about blank segment in media content, so to provide an alternative way of replacing target content by blocking out content with blank segments.

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thevathasan et al (US 2010/0017820) in view of Wright et al (US 2004/0244035) as applied to claim 1 above, and further in view of Fletcher (US 9749370).
Regarding claim 9, Thevathasan in view of Wright discloses the electronic device as discussed in the rejection of claim 1. The combined system is silent about the electronic device is a server device of a cloud-based service.
Fletcher discloses the electronic device is a server device of a cloud-based service (Figures 2A-2B).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the server of Thevathasan in view of Wright system with a cloud-based service as taught by Fletcher, so to increase the content storage capacity of servers.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421